Citation Nr: 0003397	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  93-26 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating for the residuals of a 
fracture of the C2 vertebra with degenerative disc disease 
of the cervical spine.  

2. Entitlement to an increased (compensable) rating for 
numbness of the left hand.  

3. Entitlement to an increased (compensable) rating for 
numbness of the left facial nerve, maxillary branch.  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from April 1981 to July 1992.  

This appeal arises from an October 1990 rating action by the 
RO in San Diego, California, which granted service connection 
for the residuals of a neck injury effective from January 
1990.  The RO evaluated the various manifestations of this 
service connected disability as follows: limitation of motion 
of the cervical spine secondary to a C2 fracture with 
degenerative disc disease, C6-7, rated as 10 percent 
disabling; numbness of the left hand (minor) evaluated as 
noncompensable; and numbness of the left facial nerve, 
maxillary branch, evaluated as noncompensable.  

Two Travel Board hearings were scheduled at the Honolulu, 
Hawaii RO prior to February 1993.  However, both were 
canceled due to the Board having changed its' plans to 
conduct hearings at that RO.  Subsequently, the veteran 
relocated to Massachusetts and the case was transferred to 
the Boston RO.  A Travel Board was scheduled at that RO in 
November 1993.  Correspondence was received from the veteran 
dated October 27, 1993, canceling his request for the Travel 
Board hearing.  

This case was remanded by the Board for further development 
in December 1995.  Subsequent to this remand, the veteran 
moved to the state of Oklahoma and the claims folder was 
therefore transferred to the RO in Muskogee, Oklahoma.  It is 
before the Board for further appellate consideration at this 
time.  


REMAND

In the Board's remand of December 1995, the RO was 
instructed, among other things, to schedule the veteran for a 
VA orthopedic examination to determine the degree of severity 
of his cervical spine disability, the numbness of the left 
hand, and the numbness involving the left facial nerve.  

Pursuant to the Board's remand, the Boston RO scheduled the 
veteran for VA orthopedic and neurological examinations in 
December 1997.  The claims folder contains a computer-
generated document from a VA medical facility that indicated 
that the veteran had failed to report for these VA 
examinations.  This document also contains a notation to the 
effect that the veteran had a new residential address in 
Tulsa, Oklahoma.  Thereafter, the RO in Muskogee scheduled 
the veteran for VA orthopedic and neurological examinations 
in June 1998.  The record contains a computer-generated 
document from the VA medical facility to the effect that the 
veteran failed to report for these examinations.  The 
Muskogee RO again scheduled the veteran for VA orthopedic and 
neurological examinations in June 1999, but a further 
computer generated document from the VA medical facility 
indicates that he again failed to report for the 
examinations.  (The claims folder does not contain a copy of 
any of the letters to the veteran from the VA medical 
facilities informing him of the date, time, and location of 
the orthopedic and neurological examinations scheduled in 
December 1997, June 1998, or June 1999.)  

In a supplemental statement of the case dated in September 
1999, the RO informed the veteran that it had denied his 
claims for increased ratings for his cervical spine 
disability, his left hand numbness, and his facial nerve 
disability on the basis of the evidence of record in the 
claims folder.  This is technically incorrect, since the 
provisions of 38 C.F.R. § 3. 655 (b) require that, when a 
veteran without good cause fails to report for a VA 
examination scheduled in conjunction with a claim for an 
increased rating, the claim must be denied.  Moreover, as 
noted above, the claims folder does not contain a copy of any 
of the letters from the VA medical facilities informing him 
of the date, time, and location of the orthopedic and 
neurological examinations scheduled in December 1997, June 
1998, or June 1999.  This omission is significant because a 
copy of such a letter is necessary to establish that the 
veteran was properly informed regarding the date, time, and 
place of the examinations.  

The Board also notes that the veteran last received a VA 
examination of his service connected cervical spine 
disability in July 1990.  Since that examination, the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995) has 
held that the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
be considered in rating a disorder which may be evaluated on 
the basis of limitation of motion.  Under the provisions of 
38 C.F.R. §§ 4.40 and 4.45, consideration must be given to 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, and pain on undertaking 
movement.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1. The RO should again schedule the 
veteran for VA orthopedic and 
neurological examinations to determine 
the severity of his cervical spine 
disorder, numbness in the left hand, 
and left facial nerve disorder.  The 
RO should contact the appropriate 
person at the VA medical facility 
conducting the examinations, and 
arrange for copies of the letter(s) 
informing the veteran of the date, 
time and location of these 
examinations to be forwarded to the RO 
for incorporation into the claims 
folder.  In addition, the RO should 
inform the veteran, in accordance with 
instructions in this remand, that in 
the event that he fails to appear for 
the above examinations, without good 
cause, his claims will be denied under 
the provisions of 38 C.F.R. 
§ 3.655(b).  

2. If the veteran appears for his VA 
orthopedic examination, the claims 
folder must be made available to the 
examining physician so that the all 
pertinent clinical records can be 
reviewed in detail.  All clinical 
findings noted on the examination 
should be reported in detail.  X-rays 
of the cervical spine must be 
performed and the examiner and/or 
radiologist must comment as to whether 
or not there is a demonstrable 
deformity of the fractured C2 
vertebrae.  Range of motion in the 
cervical spine should be reported in 
degrees of motion, and in all planes.  
The examiner should also characterize 
any limitation of motion in the 
cervical spine as slight, moderate, or 
severe in degree.  The examiner should 
also comment as to whether the 
veteran's cervical spine disability 
involves cervial intervertebral disc 
syndrome and, if so, whether such is 
slight, moderate, severe, or 
pronounced in degree.  In regard to 
the provisions of 38 C.F.R. §§ 4.40 
and 4.45, the examining physician 
should comment as to functional loss 
due to pain on undertaking motion, if 
any, as well as the presence or 
absence of weakened movement, excess 
fatigability on use, and 
incoordination caused by the veteran's 
service connected cervical spine 
disability.  

3. If the veteran appears for the VA 
neurological examination, the claims 
folder must be made available to the 
examining physician so that the all 
pertinent clinical records can be 
reviewed in detail.  All pertinent 
clinical findings in regard to the 
neurological dysfunction in the 
veteran's left hand and left face 
should be reported in detail.  The 
examining physician should 
specifically identify the injured 
nerve(s) in the veteran's left upper 
extremity and the left side of his 
face and the degree of disability in 
each.  In regard to nerve dysfunction 
in the veteran's left hand, such 
should be described as complete 
paralysis, severe incomplete 
paralysis, moderate incomplete 
paralysis, mild incomplete paralysis, 
or asymptomatic.  Any nerve 
dysfunction in the left side of the 
veteran's face should be described as 
complete paralysis, severe incomplete 
paralysis, moderate incomplete 
paralysis, or less than moderate 
incomplete paralysis.  

4. When the above development has been 
completed, the RO should review the 
claims folder.  If the veteran 
appeared for the above orthopedic and 
neurological examinations, the RO must 
review the reports of the examinations 
in order to insure that all the 
requested findings are included in the 
reports of these examinations and that 
any deficiencies are corrected.  If 
the veteran does not appear for these 
examinations, the RO must insure that 
copies of the letters from the VA 
medical facility to the veteran 
informing him of the date, time, and 
location of these examinations are 
associated with the claims folder.  

5. Then, the RO should review of the 
veteran's claims.  If the veteran 
appeared for the examinations 
discussed above, the claims should be 
decided on the basis of the evidence 
of record.  If the veteran did not 
appear for the above examinations, the 
claims should be denied under the 
provisions of 38 C.F.R. § 3.655(b).  

6. If the veteran's claims are denied, he 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
Then, the case should be returned to 
this Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence, to afford the veteran due 
process of law, and to comply with precedent decisions of the 
Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




